         Case 1:20-cv-02712-PAE Document 10 Filed 09/21/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SONJA R. GRIFFIN-ROBINSON,
                                                                 20 Civ. 2712 (PAE)
                                 Plaintiff,
                                                                      ORDER
                        -v-
                                                                    OF SERVICE
 HON. BARRY E. WARHIT, et al.,

                                 Defendants.

PAUL A. ENGELMAYER, United States District Judge:

       Plaintiff Sonja R. Griffin-Robinson, appearing pro se, brings this action under 42 U.S.C.

§ 1983 and state law, asserting claims stemming from her April 18, 2018 arrest in upper

Manhattan by police officers from the Harrison Police Department chaperoned by members of

the New York City Police Department. By order dated April 23, 2020, the Court granted Griffin-

Robinson’s request to proceed without prepayment of fees, that is, in forma pauperis (“IFP”).

I.     Background

       On April 22, 2020, Griffin-Robinson filed an amended complaint against the state-court

judge presiding over a pending criminal case against her in Westchester County Court (Justice

Barry E. Warhit); the prosecutor in that case (Assistant District Attorney (“ADA”) Adrian

Murphy); six members of the Harrison Police Department; seven members of the New York City

Police Department; a social worker employed by Harlem Hospital (Lise Wilson); and Harlem

Hospital. See Dkt. 6 (“May 6 Order”) at 2–3. She alleged that the defendants violated her rights

under the U.S. Constitution, other federal and state laws, and the Treaty of Peace and Friendship

of 1786 between Morocco and the United States. Id. at 3. Her claims arose from the officers’

April 2018 search of her residence with a “false warrant” issued by Justice Warhit, and

subsequent arrest and prosecution in Westchester County Court. Id. at 3–4.
          Case 1:20-cv-02712-PAE Document 10 Filed 09/21/20 Page 2 of 8




       Griffin-Robinson also obtained several letters from her medical care provider at Harlem

Hospital excusing her from court appearances in the pending criminal case. Id. at 5. In

connection therewith, she alleges that ADA Murphy contacted Harlem Hospital and discussed

her medical conditions with Wilson in violation of Griffin-Robinson’s rights under the Health

Insurance Portability and Accountability Act of 1996 (“HIPAA”). Id. at 5–6.

       On May 6, 2020, U.S. District Court Judge Louis Stanton, to whom this case was

previously assigned, reviewed Griffin-Robinson’s complaint and issued an order to amend. Id.

In that order, Judge Stanton found each of Griffin-Robinson’s claims unsupported by the

allegations in the complaint, but granted leave for her to file a second amended complaint

providing additional allegations bolstering several of those claims. See, e.g., id. at 10, 13, 15.

However, as to her claims against Justice Warhit, Judge Stanton dismissed them “under the

doctrine of judicial immunity and as frivolous.” Id. at 17. As to ADA Murphy, Judge Stanton

dismissed Griffin-Robinson’s claims as barred by prosecutorial immunity and as “frivolous.” Id.

at 19–20. And Judge Stanton further dismissed her HIPAA claims because “HIPAA does not

provide a private cause of action allowing an individual suit.” Id. at 19. In conclusion, the Court

instructed Griffin-Robinson on the appropriate steps needed to cure the defective aspects of her

complaint, suggested potential resources for assistance in doing so, and gave her 60 days to file a

second amended complaint. Id. at 22–23.

       On July 2, 2020, Griffin-Robinson timely filed a second amended complaint. See Dkt. 8

(“SAC”). On September 18, 2020, this case was reassigned to me. As of yet, Griffin-Robinson

has not served any defendants in connection with this action.




                                                  2
          Case 1:20-cv-02712-PAE Document 10 Filed 09/21/20 Page 3 of 8




II.    Legal Standard

       The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While

the law mandates dismissal on any of these grounds, the Court is obliged to construe pro se

pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the

“strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474–75

(2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original).

III.   Discussion

       A.      Claims and Defendants Previously Dismissed

       In the May 6 Order, the Court dismissed Griffin-Robinson’s claims against Justice Barry

E. Warhit under the doctrine of judicial immunity and as frivolous. May 6 Order at 17. Judge

Stanton held that the allegations that Justice Warhit unlawfully issued search warrants and

violated her rights in the ongoing state-court criminal proceedings were actions taken within the

scope of his judicial duties. Id. Judge Stanton also dismissed Griffin-Robinson’s claims against

ADA Murphy as barred by prosecutorial immunity, holding that, even crediting all of Griffin-

Robinson’s allegations as true, Murphy’s work with Justice Warhit to document her medical

conditions, threats to jail her for not attending court proceedings, and communications with

Social Worker Lise Wilson were all within the scope of his official duties and associated with the

conduct of a trial. Id. at 19. Again, Judge Stanton found these claims frivolous. Id. at 19–20.




                                                  3
          Case 1:20-cv-02712-PAE Document 10 Filed 09/21/20 Page 4 of 8




        Griffin-Robinson again names Justice Warhit and Murphy as defendants in the SAC and

asserts essentially the same claims. The Court therefore dismisses any claims she may be

asserting against Justice Warhit and Murphy for the reasons in the May 6 Order.

        Griffin-Robinson also attempts to revive her claims under the HIPAA1 against Wilson and

Murphy. But as Judge Stanton found, she does not have a claim under HIPAA because the

statute does not provide a private right of action. See Meadows v. United Services, Inc.,

963 F.3d 240, 244 (2d Cir. 2020). Therefore, the SAC’s HIPAA claims must be dismissed for the

reasons stated in the May 6 Order. Because Griffin-Robinson asserts only HIPAA claims against

Wilson, Wilson is also dismissed as a defendant from this action.

B.      Service on Remaining Defendants

        Because Griffin-Robinson has been granted permission to proceed IFP, she is entitled to

rely on the Court and the U.S. Marshals Service to effect service. Walker v. Schult,

717 F.3d. 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court

shall issue and serve all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order

the Marshals Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m)

of the Federal Rules of Civil Procedure generally requires that the summonses and complaint be

served within 90 days of the date the complaint is filed, Griffin-Robinson is proceeding IFP and

could not have served the summonses and complaint until the Court reviewed the complaint and

ordered that summonses be issued. The Court therefore extends the time to serve until 90 days

after the date the summonses are issued. If the complaint is not served within that time, Griffin-


1
  HIPAA generally provides for the confidentiality of individually identifiable health
information, see 42 U.S.C. §§ 1320d-1 to d-7, and it authorizes the Secretary of Health and
Human Services to make final regulations and bring enforcement actions. See 42 U.S.C.
§ 300gg-22.

                                                   4
          Case 1:20-cv-02712-PAE Document 10 Filed 09/21/20 Page 5 of 8




Robinson should request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56,

63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an extension of time

for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the

[plaintiff proceeding IFP] provides the information necessary to identify the defendant, the

Marshals’ failure to effect service automatically constitutes ‘good cause’ for an extension of time

within the meaning of Rule 4(m).”).

       To allow Griffin-Robinson to effect service on defendants Anthony Salou, Kevin Wong,

Steven Palias, Alexandra Bucci, Robert Forgione, William Curow, Darwin Marrero, Henry

Bautista, Marlin Peralta, Jacquelynn Opirhory, Gabriel Cabral, Gregory Ulyses, and Richard

DiDonato through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.

Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these

defendants. The Clerk of Court is further instructed to issue summonses and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these defendants.

       Griffin-Robinson must notify the Court in writing if her address changes, and the Court

may dismiss the action if she fails to do so.

                                          CONCLUSION

       The Clerk of Court is respectfully directed to mail a copy of this order to Griffin-

Robinson, together with an information package.

       The Court dismisses Griffin-Robinson’s claims against Justice Barry Warhit, ADA Adrian

Murphy, and Social Worker Lise Wilson for the reasons stated in Judge Stanton’s May 6 Order.

See Dkt. 6.




                                                  5
           Case 1:20-cv-02712-PAE Document 10 Filed 09/21/20 Page 6 of 8




         The Clerk of Court is further respectfully instructed to complete the USM-285 forms with

the addresses for Anthony Salou, Kevin Wong, Steven Palias, Alexandra Bucci, Robert

Forgione, William Curow, Darwin Marrero, Henry Bautista, Marlin Peralta, Jacquelynn

Opirhory, Gabriel Cabral, Gregory Ulyses, and Richard DiDonato, issue summonses, and deliver

all documents necessary to effect service to the U.S. Marshals Service.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     September 21, 2020
           New York, New York
                                                          PaJA.�
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge




                                                 6
Case 1:20-cv-02712-PAE Document 10 Filed 09/21/20 Page 7 of 8




            DEFENDANTS AND SERVICE ADDRESSES


    Anthony Salou
    Harrison Police Department
    650 North Street
    Harrison, NY 10528

    Kevin Wong
    Harrison Police Department
    650 North Street
    Harrison, NY 10528

    Steven Palias
    Harrison Police Department
    650 North Street
    Harrison, NY 10528

    Alexandra Bucci
    Harrison Police Department
    650 North Street
    Harrison, NY 10528

    Robert Forgione
    Harrison Police Department
    650 North Street
    Harrison, NY 10528

    William Curow
    Harrison Police Department
    650 North Street
    Harrison, NY 10528

    Darwin Marrero
    NYPD – 26th Precinct
    520 W. 126th Street
    New York, NY 10027

    Henry Bautista
    NYPD – 26th Precinct
    520 W. 126th Street
    New York, NY 10027

    Marlin Peralta
    NYPD – 26th Precinct
    520 W. 126th Street
    New York, NY 10027
Case 1:20-cv-02712-PAE Document 10 Filed 09/21/20 Page 8 of 8




    Jacquelynn Opirhory
    NYPD – 26th Precinct
    520 W. 126th Street
    New York, NY 10027

    Gabriel Cabral
    NYPD – 26th Precinct
    520 W. 126th Street
    New York, NY 10027

    Gregory Ulyses
    NYPD – 26th Precinct
    520 W. 126th Street
    New York, NY 10027

    Richard DiDonato
    NYPD – 26th Precinct
    520 W. 126th Street
    New York, NY 10027




                              8
